The plea of liberum tenementum properly belongs to the action of trespass quare clausum fregit, and admits the possession of the plaintiff, and the trespass complained of, and undertakes to justify it by title in the defendant. But in trespass to try title, such a plea is altogether inappropriate and ought to be struck out; for the action supposes the possession to be in the defendant, and the title, as well as the trespass, is the gravamen of the action ; and hence such a plea is nothing more than a denial of the plaintiff’s title, and (if to be regarded as a plea) is equivalent to the general issue.